Citation Nr: 0817900	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  97-31 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 60 percent for the 
service-connected post-operative residuals of fistula in ano.  

3.  Entitlement to an effective date earlier than January 29, 
2004 for the total compensation rating based on individual 
unemployability as due to service-connected disabilities 
(TDIU).  

4.  Entitlement to an effective date earlier than January 29, 
2004 for Dependents' Educational Assistance (DEA) pursuant to 
Chapter 35 of Title 38, United States Code.  




REPRESENTATION

Appellant represented by:	Sean A. Ravin, attorney 



WITNESS AT HEARING ON APPEAL

C.N. Bash, M.D.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active service from December 1964 to December 
1970.  

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 RO rating 
action.  

The Board remanded these issues for further development in 
March 2000.  

In December 2002 the Board issued a decision denying service 
connection for PTSD, a rating in excess of 60 percent for 
fistula in ano, and entitlement to a TDIU rating.  The 
veteran thereupon appealed the Board's decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  

In a July 2003 Order, the Court vacated the Board's decision 
and remanded the case for development and readjudication 
under the Veterans Claims Assistance Act (VCAA).  The Board 
thereupon remanded those issues in March 2004 for actions in 
compliance with the Court's Order.  

Also on appeal is an October 2005 RO rating action that 
granted entitlement to a TDIU rating and to DEA, both 
effective on January 29, 2004.  The veteran contends that 
earlier effective dates should be assigned.  

A hearing was conducted before the undersigned Veterans Law 
Judge in March 2006 at the offices of the Board in 
Washington, DC.  

The Board remanded these issues for further development of 
the record in November 2006.  

The Board's decisions on the claims for earlier effective 
dates are set forth hereinbelow.  The issues of service 
connection for PTSD and evaluation of service-connected 
fistula are addressed in the REMAND portion of this document 
and are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will advise the veteran 
when further action is required on his part.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  During the period March 1, 1996 through January 29, 2004, 
the veteran was service-connected for fistula in ano, rated 
as 60 percent disabling, and for dysthymic 
reaction/generalized anxiety disorder secondary to the 
fistula in ano, rated as noncompensable.  
 
3.  Prior to January 29, 2004, the veteran's service-
connected disabilities alone, when taken in conjunction with 
his education and occupational experience were not shown to 
have precluded him from obtaining or maintaining 
substantially gainful employment.   



CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 
29, 2004 for the TDIU rating are not met.  38 U.S.C.A. 
§ 5107, 5103, 5103A, 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.151, 3.157, 3.159, 3.303, 3.340, 3.341, 3.400, 
4.16 (2007).  

2.  Chapter 35 DEA benefits may not be paid prior to January 
29, 2004.  38 U.S.C.A. § 5113 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 21.3040, 21.3046 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims 
herein decided has been accomplished.  

The issues herein decided (earlier effective dates for a TDIU 
rating and DEA) are "downstream" issues that arose only 
after issuance of the October 2005 rating decision on appeal.  

A claim for a TDIU is in essence a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  
Accordingly, duties to notify and assist for effective date 
for a TDIU rating are analogous to those duties for effective 
date for a disability rating.  

In March 2006, the RO sent the veteran a letter advising him 
of how VA establishes disability ratings and effective dates 
for a disability.  

In December 2007, the RO sent the veteran a letter advising 
him that development was still ongoing on his claims for 
earlier effective dates.  The letter advised the veteran that 
in order to support his claim for earlier effective date, the 
evidence must show that the starting date for the grant of 
benefits should be before the date previously assigned.  

The letter provided examples of evidence that would tend to 
support the claim; the veteran had an opportunity to respond 
before the file was forwarded to the Board for appellate 
review.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for earlier effective date and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the December 2007 letter cited 
above satisfies the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The December 2007 letter advised the veteran that VA is 
responsible for getting relevant records in the custody of 
any Federal department or agency, including service records, 
VA treatment records, and records from other Federal agencies 
such as Social Security Administration (SSA) records.  

The letter also stated that VA would make reasonable efforts 
to get evidence on the veteran's behalf from non-Federal 
entities if provided authorization to do so.  

In December 2007 letter specifically asking the veteran, "If 
there is any other information or evidence that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  This is 
logical, since the issues herein decided are "downstream" 
issues.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed 
before the case was forwarded to the Board for appellate 
review.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims, and the veteran has been 
afforded ample opportunity to submit such information and/or 
evidence.  Neither in response to the letter cited 
hereinabove nor at any other point during the pendency of 
this appeal has the veteran or his representative informed 
the RO of the existence of any evidence-in addition to that 
noted below-that needs to be obtained prior to appellate 
review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria 
and information regarding the effective date that may be 
assigned.  

The rating formulae are not relevant to claims for TDIU and 
DEA, and, as noted above, the letters in March 2006 and 
December 2007 discussed assignment of effective date.  There 
is accordingly no chance of prejudice under the notice 
requirements of Dingess.  

In the recent case of Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008) the Court stated that 
adequate notice in a rating claim requires all four of the 
following questions be answered in the affirmative.  (1) Do 
the notice letters inform the claimant that to substantiate 
the claim he or she must provide, or ask VA to obtain, 
medical or lay evidence showing a worsening or increase in 
severity and the effect that worsening has had in his or her 
employment and daily life?  (2)  Is the claimant rated under 
a diagnostic code (DC) that contains the criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has had on the claimant's and daily 
life (such as a specific measurement or test result)?  If so, 
do the notice letters provide at least general notice of that 
requirement?  (3) Do the notice letters advise the claimant 
that if an increase in disability is found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide a range in severity from 0 percent to 100 
percent (depending on the disability involved), based on the 
nature of the symptoms for which disability compensation is 
being sought, their severity and duration, and their impact 
on employment and daily life?  (4) Do the notice letters 
provide examples of the types of medical and lay evidence the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased rating - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability?  

If the answer to any of the four elements listed above is 
negative, absence of prejudice to the veteran may be shown by 
any of the following: (1) the claimant had actual knowledge 
of what was necessary to substantiate the claim; (2) a 
reasonable person could be expected to understand from the 
notice what was necessary to substantiate the claim; (3) the 
benefit claimed is precluded as a matter of law.  

In this case, the veteran's arguments, as articulated by his 
attorney in correspondence to VA and in testimony before the 
Board, have stressed the impact of the service-connected 
disabilities on the veteran's overall health and 
employability.  The Board accordingly finds that the veteran 
has demonstrated actual knowledge of the requirements for 
higher rating as articulated in Vazquez-Flores.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims for 
earlier effective dates decided hereinbelow.  

The veteran's service treatment record (STR) and post-service 
VA and non-VA medical records are on file.  The veteran has 
not identified, and the file does not otherwise indicate, 
that there are any other VA or non-VA medical providers 
having additional records that should be obtained before the 
claim is adjudicated.  

The RO diligently pursued the veteran's SSA file.  The SSA 
notified the RO in writing in September 2005 that after an 
exhaustive and comprehensive search no file for the veteran 
could be located.  

The veteran was afforded several VA medical examinations 
before and after January 2004 in the course of evaluation of 
his service-connected disabilities.  As the issue now before 
the Board relates to the veteran's entitlement to benefits 
prior to January 2004, further medical examination at this 
time would not provide any probative evidence.  

The Board accordingly finds that remand for new examination 
is not required at this point.  See Glover v. West, 185 F.3d 
1328, 1332 (Fed. Cir. 1999) (VCAA does not require a VA 
medical examination unless the medical evidence of record is 
not adequate or sufficient for the appropriate legal action 
or unless there has been a material change in the 
disability).  

The veteran's attorney was afforded a hearing before the 
Board in March 2006, during which he introduced oral argument 
and witness testimony in support of the veteran's claim.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

The RO granted the veteran a TDIU rating and entitlement to 
DEA, both effective on January 29, 2004.  The effective date 
was assigned based on the RO's finding that January 29, 2004 
was the date the veteran was shown to be unemployable due to 
his service-connected psychiatric disorder (dysthymic 
reaction and generalized anxiety disorder); it is also the 
effective date for an increase in disability rating for the 
service-connected psychiatric disorder from 10 percent to 50 
percent.  

The veteran asserts through his attorney that the benefits 
should be granted from an earlier date, based on a contention 
that the veteran's other service-connected disability - 
fistula in ano - had rendered him unemployable since 1983.  

A dependent's entitlement to DEA is derived inter alia from a 
veteran who has a permanent and total service-connected 
disability.  Thus, effective date for eligibility for DEA 
will be the same as the veteran's effective date for 
eligibility for TDIU rating.  

The claim for a TDIU rating is, in essence, a claim for an 
increased rating.  Norris v. West, 12 Vet. App. 413, 420 
(1999).  A TDIU claim is an alternative way to obtain a total 
disability rating without recourse to a 100 percent 
evaluation under the rating schedule.  See, e.g., Parker v. 
Brown, 7 Vet. App. 116, 118 (1994).  

Generally, the effective date of an evaluation and award for 
compensation based on a claim for increase shall be the date 
of receipt of the claim, or the date that the entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  If, however, it is factually ascertainable that an 
increase in disability had occurred within the one year prior 
to receipt of the claim, the veteran may have the earlier 
effective date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  

The veteran's claim for a TDIU rating was received at the RO 
on June 20, 1996.  The Board's review for a TDIU rating may 
consider evidence beginning one year prior to that date.  

However, as a threshold matter, when the service-connected 
disability rating is less than 100 percent, assignment of a 
TDIU rating requires inability to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability is ratable at 60 percent or 
more, and that, if there are two or more disabilities, at 
least one is ratable at 40 percent or more and there is 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).  

The veteran did not meet the threshold criteria of a single 
service-connected disability ratable at 60 percent (post-
operative anal fistula) until March 1, 1996.  He has 
accordingly met the threshold percentage requirement for 
award of a TDIU rating since that date.  38 C.F.R. 
§ 3.400(o).  

The veteran's formal claim, filed in June 1996, asserts that 
he last worked in 1986, for the Electric Boat Division of 
General Dynamics Corporation, and left that job because he 
was bothered by the service-connected anal fistula and by 
work-related cervical and lumbar spine injuries (incurred 
while working for General Dynamics).  

An accompanying VA Form 21-4138 (Statement in Support of 
Claim) asserts that the veteran was frequently late to work 
because his lack of bowel control made it impossible for him 
to leave the bathroom in the morning.  

General Dynamics/Electric Boat executed a VA Form 21-4192 
(Request for Employer Information) in August 1996 showing 
that the veteran's dates of employment were June 27, 1977 
through December 31, 1991; however, the veteran's last actual 
day of work was noted to be on December 3, 1986.  The reason 
for termination of employment is shown as "administrative 
termination."  

The medical treatment records from General Dynamics/Electric 
Boat during the period from June 1977 to May 1994 document 
one episode of complications due to recurrent perianal 
abscesses: absence from work in June-August 1983 for surgery 
at Our Lady of Fatima Hospital for excision of fistula with 
sphincterectomy and subsequent postoperative care.  The 
veteran subsequently returned to work.  

The employer's medical records document a number or minor 
workplace injuries, as well as a neck injury in 1984 and 
another neck injury with head trauma on December 2, 1986, 
following which the veteran ceased working.  

The veteran was evaluated by a company physician in early 
1987 as unable to work at either his regular duties or 
restricted duties due to contusion of scalp and 
lumbar/cervical sprain, but in June 1987 a company physician 
classified the veteran as able to return to work on light 
duty.  

The veteran apparently declined to return to work, citing 
continued residual pain, and instead sued General 
Dynamics/Electric Boat for a number of residual disabilities, 
including carpal tunnel, exposure to rust particles in the 
employer's "grind shop," neck and lower back pain with 
radiculopathy (pain and weakness) to the bilateral hands and 
arms.  There is no indication as to the outcome of the 
lawsuit.  

The veteran had a VA compensation and pension (C&P) 
examination in December 1990, and testified before the RO's 
hearing officer in August 1991.  Neither document refers to 
the veteran's current employment status.  

The veteran had a VA rectum/anus examination in April 1996 
when the examiner diagnosed status post excision of fistula 
in ano, status post rectal abscess, and status post excision 
of anal fissure "with moderate fecal incontinence."  There 
is no mention of the veteran's current employability.  

The veteran had a VA psychiatric examination (with claims 
file review) in June 1997 when the examiner noted that the 
veteran's anxiety and depressive symptoms seemed to cause 
impairment of his occupational and other levels of 
functioning.  The examiner stated that the veteran appeared 
to be "functioning at a level of 40-60 percent at the 
present time."  

The veteran was scheduled for VA examinations of the spine 
and the rectum/anus in June 1997, but he failed to report for 
those examinations; there accordingly is no documentation of 
the current degrees to which the service-connected fistula 
disorder and the nonservice-connected spine disorder(s) 
contributed to unemployability.  

However, the veteran did report for a VA rectum/anus 
examination in November 1997 and reported that he was not 
working because his nerves were "all shot" and because his 
rectum caused problems.  

The examiner diagnosed irritable bowel syndrome with 
alternating constipation and diarrhea, weakened anal 
sphincter following fistulotomy, and resultant occasional 
incontinence when the loose stools from the irritable colon 
and the weakened fistula came together.  The examiner made no 
observation regarding employability.  

The veteran refused to undergo a VA psychiatric examination 
scheduled in March 2000.  

The veteran had another VA rectum/anus examination in 
December 2000.  The examiner stated that the veteran could do 
any work that a man of his age and education could do, 
despite the anal problem.  The examiner stated an opinion 
that if the veteran had only the rectum to deal with, he 
would be able to work; it was the other complaints 
(unspecified) that prevented the veteran from working.  

The claims file was reviewed in January 2004 by Dr. CNB, a 
neuro-radiologist.  Dr. CNB stated a medical conclusion that 
the veteran had been totally unemployable since 1987 due to 
his "complete loss of rectal control."  As rationale, Dr. 
CNB stated that the veteran had stopped working shortly after 
the failed corrective attempt [in 1983] and made only $522.00 
in 1987 per SSA summary.  

The veteran underwent a VA rectum/anus examination by a nurse 
practitioner (NP) in February 2005.  The nurse-examiner 
reviewed the claims file and noted the veteran's documented 
history and subjective history in detail.  

The veteran stated that he was unable to work, citing his 
service-connected sphincter problem but also citing workplace 
injuries to the knee, the right finger, and the back of the 
head. The examiner performed a clinical examination and 
recorded her observations in detail.  

The examiner stated that there was no indication that the 
veteran's fecal incontinence caused any problem in his last 
job at General Dynamics/Electric Boat, which was a fairly 
sedentary position.  The examiner therefore stated that the 
veteran's subjective complaints did not seem to fit the 
objective findings, and that the veteran was employable.  

The veteran underwent a VA psychiatric examination in April 
2005.  The examiner reviewed the claims file and noted that 
the veteran had not worked for at least eight years due to 
multiple physical disabilities.  The veteran reported having 
been paid $50,000.00 in back pay for work-related injuries in 
1999, and also having been paid $40,000.00 in a more recent 
settlement.  The examiner gave no opinion at the time 
regarding employability.  

In a September 2005 addendum, the VA psychiatric examiner 
stated that the veteran's depression and anxiety symptoms 
were most severe in 1997, when the veteran was admitted for 
inpatient VA psychiatric treatment.  However, the depression 
and anxiety symptoms appeared to be moderate in themselves 
and would not cause unemployability in most individuals.  
Both the veteran's physical impairments and his psychiatric 
impairment appeared severe enough to separately cause him to 
be unemployable, although part of the psychiatric impairment 
appeared to be related to cognitive problems that could not 
be clearly connected to military service or to other service-
connected conditions.  

The examiner stated that, if pressed to judge the severity of 
the [service-connected] depression and anxiety separately 
from [nonservice-connected] cognitive impairment and 
personality, the level of depression and anxiety reported by 
the veteran would be moderate and would not, by themselves, 
cause unemployability.  

The veteran's wife and the veteran's acquaintance SLV 
provided statements in May 2005 describing the veteran's 
psychiatric symptoms.  Neither statement alludes to the 
veteran's history of employability.  

In March 2006, Dr. CNB testified before the Board that he 
continued to believe that the veteran was unemployable from 
1987 due to the service-connected sphincter disorder, because 
the veteran had failed to return to work after failed rectal 
surgery.  

In April 2006, Dr. CNB submitted an addendum opinion stating 
that he had interviewed the veteran telephonically and 
reiterated his opinion as expressed during his testimony.  

Based on careful review of the evidence, the Board finds no 
competent medical or lay evidence showing that the veteran's 
service-connected medical disability (anal fistula) and/or 
psychiatric disability (dysthymic reaction/generalized 
anxiety disorder as secondary to the anal fistula) alone, 
when taken in conjunction with his education and occupational 
experience, were sufficient to have precluded him from 
obtaining or maintaining substantially gainful employment 
prior to January 24, 2004. 

Contemporaneous medical records from General 
Dynamics/Electric Boat show clearly that the veteran ceased 
working in 1986 not due to his anal fistula or any mental 
disorder, but rather due to the residuals of a workplace 
accident.  

In his subsequent direct contacts with VA, including his 
interviews with VA medical examiners and providers, the 
veteran had never demonstrated how the service-connected 
disabilities render him unemployable.

The Board has carefully reviewed the January 2004 and April 
2006 opinions by Dr. CNB, both of which assert that the 
veteran was rendered unemployable from 1987 by his service-
connected sphincter impairment.  The findings of a physician 
are medical conclusions that the Board cannot ignore or 
disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

However, the Board is free to assess medical evidence and is 
not obligated to accept a physician's opinion.  Wilson v. 
Derwinski, 2 Vet. App 614 (1992).  

The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As true 
with any piece of evidence, the credibility and weight to be 
assigned to these opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  

In this case, the Board finds Dr. CNB's opinion to be not 
probative because his medical conclusion is clearly based on 
an erroneous factual premise.  Although Dr. CNB asserts as 
his rationale that the veteran ceased work "shortly after 
failed corrective surgery," the veteran demonstrably 
returned to work after his surgery in 1983 and ceased working 
in December 1986 - three years after the surgery - because of 
a workplace head-and-neck injury.  

In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  
Also, the Board has "the authority to discount the weight 
and probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1447, 1481 (Fed. Cir. 
1997).  

The Board has accordingly determined that the opinions 
submitted by Dr. CNB are inconsistent with the factual 
evidence of record and fail to show that the veteran's 
service-connected disabilities resulted in unemployability 
prior to January 2004.  

The Board also notes that Dr. CNB's opinion is inconsistent 
with contemporaneous medical examinations conducted in April 
1996 (noting "moderate fecal incontinence") and December 
2000 (stating that the veteran could do any work that a man 
of his age and education could do, despite the anal problem).  

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

The Board notes that the VA examiners in April 1996 and 
December 2000 based their assessments of the veteran's 
current employability on actual clinical examination, whereas 
Dr. CNB based his assessment on review of the file and 
telephone interview of the veteran.  The Board finds that the 
VA examination reports are more probative of the veteran's 
contemporaneous symptoms.  

Accordingly, the claims for earlier effective date for TDIU 
and DEA must be denied.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In this case the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt rule does not apply.  
Gilbert; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The veteran's attorney asserts that the issues of earlier 
effective dates for TDIU and DEA are "inextricably 
intertwined" with the issue of increased rating for the 
service-connected anal fistula, in which case the Board would 
have to defer adjudication of the effective date issues 
pending resolution of the increased rating claim (remanded 
below).  However, the Board finds that the issues are not 
inextricably intertwined for the following reasons.  

Where a decision on one issue would have a "significant 
impact" upon another, and that impact in turn could render 
any review of the decision on the other claim meaningless and 
a waste of appellate resources, the two claims are 
inextricably intertwined.  Henderson v. West, 12 Vet. App. 
11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); 
Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

If a veteran already has a 100 percent schedular disability, 
TDIU is not available.  Green v. West, 11 Vet. App. 472 
(1998); Vettese v. Brown, 7 Vet App. 31, 34-35 (1994); 
Holland v. Brown, 6 Vet. App. 443 (1994).  Therefore, if a 
higher (100 percent) rating for the service-connected anal 
fistula is granted effective prior to January 29, 2004, the 
claims for earlier effective date for TDIU and DEA would 
indeed become moot effective the date of the grant.

However, such a grant is speculative at this point.  There is 
no reason at this point why the issues of earlier effective 
date for TDIU rating and DEA on one hand, and evaluation of 
the service-connected anal fistula on the other, may not be 
considered independently of each other.  




ORDER

An effective date prior to January 29, 2004 for a TDIU rating 
is denied.  

An effective date prior to January 29, 2004 for DEA benefits 
is denied.  



REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claims for service connection 
for PTSD and increased evaluation for anal fistula is 
warranted, even though such action will, regrettably, further 
delay an appellate decision on the claim.  

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to insure compliance.  Id.  Because the RO 
did not fully comply with the directives of the Board's prior 
remand in this appeal, another remand is required.  

The Board's remand in November 2006 directed the RO to 
arrange a psychiatric examination for the veteran at an 
appropriate VA medical facility in order to clarify whether 
the veteran had a competent diagnosis of PTSD, as the 
evidence of record (including VA medical treatment records) 
was inconsistent regarding diagnosis.  Review of the claims 
file does not show that the veteran has been afforded the 
psychiatric examination required by the Board.  

The Board's remand also directed the RO to schedule the 
veteran for an examination by VA by a specialist in 
proctology, due to the complex nature of the service-
connected anal fistula disability.  The veteran was examined 
in April 2007 by a VA nurse practitioner (NP).  The Board 
cannot accept a report by an NP as compliant with the Board's 
request for an examination by a "specialist in proctology." 

The claims are accordingly remanded once again to enable the 
RO to schedule the veteran for VA medical examinations in 
compliance with the terms of the Board's remand in November 
2006.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.  

Specifically, the RO should advise the veteran of the 
elements required to establish entitlement to increased 
ratings per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), Hart v. Mansfield, 21 Vet. App.505 (2007), and 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008), and should also advise the veteran to send VA all 
evidence in his possession not already of record that is 
relevant to his claim.  

In addition, the RO should also undertake any other 
development and/or notification action deemed warranted by 
VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should sent to the veteran a 
letter advising him of the elements 
required by Dingess/Hartmann as cited 
above for claims of service connection 
and increased rating, and as required by 
Hart and Vazquez-Flores as cited above 
regarding claims for increased rating.  
The letter should advise the veteran of 
the respective duties of VA and the 
claimant in procuring evidence, and 
should invite the veteran to provide VA 
with any evidence in his possession 
relevant to his claim that is not already 
of record.  

2.  The RO should schedule the veteran 
for psychiatric examination at an 
appropriate VA medical facility in order 
to determine whether the veteran has PTSD 
in addition to his service-connected 
dysthymic reaction and generalized 
anxiety disorder (currently rated as 50 
percent disabling).  

The entire claims file must be made 
available to the examiner, and the 
examiner should indicate in the report 
that the entire file was reviewed.  The 
examination report should include 
discussion of the veteran's documented 
psychiatric history, as shown in STR and 
post-service medical records, as well as 
the veteran's subjective assertions 
regarding his symptomology.  

The examiner should diagnose any 
psychiatric disorder(s) found to be 
currently present.  If the veteran is 
found to have a diagnosis of PTSD, the 
examiner should state an opinion as to 
whether it is at least as likely as not 
that such PTSD is due to any specific 
stressor(s) related to military service 
as cited by the veteran.

3.  The RO should also schedule the 
veteran for VA examination by a physician 
specializing in proctology at an 
appropriate VA medical facility in order 
to determine the severity of the 
veteran's service-connected anal fistula.  

The entire claims file must be made 
available to the examiner, and the 
examiner should indicate in the report 
that the entire file was reviewed.  

The examination report should include 
discussion of the veteran's documented 
medical history, as well as the veteran's 
subjective assertions regarding his 
symptomology.  The examiner should also 
review the April 2006 opinion submitted 
by Dr. CNB.  The examiner should provide 
a report showing the current severity of 
the veteran's service-connected anal 
fistula.  All appropriate diagnostics 
should be performed, and clinical 
findings should be reported in detail.  

The veteran's symptoms should be 
described in terms conforming to the 
applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  The 
examiner should indicate whether the 
veteran's symptoms clinically more 
closely approximate "complete loss of 
sphincter control" versus "extensive 
leakage and fairly frequent involuntary 
bowel movements."  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7332.    

4.  To help avoid future remand, the RO 
must ensure that the required actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should adjudicate the veteran's claims 
for service connection for PTSD and 
increased evaluation for anal fistula in 
light of all pertinent evidence and legal 
authority.  

If any benefit sought on appeal is not 
granted, the RO should furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and should afford him a reasonable 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The purpose 
of this REMAND is to afford due process; it is not the 
Board's intention to imply whether the benefits should be 
granted or denied.  

The veteran need take no action unless otherwise notified, 
but he may furnish additional evidence and/or argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


